Case 6:20-cv-01867-ACC-LRH Document 11 Filed 11/05/20 Page 1 of 8 PageID 33




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION


                                                     CASE NO.: 6:20-cv-1867-Orl-22LRH
HECTOR TORO,

               Plaintiff,
       v.

ACME BARRICADES, L.C.,
a Florida Limited Liability Company,

            Defendant.
_________________________________/

  DEFENDANT ACME BARRICADES, L.C.’S MOTION TO DISMISS
PLAINTIFF’S COMPLAINT OR, IN THE ALTERNATIVE, MOTION FOR
               MORE DEFINITE STATEMENT

     COMES NOW, Defendant, ACME BARRICADES, L.C. (sometimes hereinafter “Acme”),

by and through its undersigned counsel, and hereby moves to dismiss Plaintiff’s Complaint (Doc.

1) for failure to state a claim upon which relief can be granted pursuant to Federal Rule of Civil

Procedure (12)(b)(6) or, in the alternative, moves for a more definite statement pursuant to Federal

Rule of Civil Procedure 12(e), and as grounds states as follows:

                                        I. Relief Requested

       Acme Barricades, L.C. respectfully requests the Court to dismiss Plaintiff’s Complaint

(Doc. 1), or, in the alternative, moves the Court to order Plaintiff to provide a more definite

statement, together with any other relief deemed appropriate by the Court.




                                                 1
Case 6:20-cv-01867-ACC-LRH Document 11 Filed 11/05/20 Page 2 of 8 PageID 34




                                     II. Basis for the Request

        Plaintiff, HECTOR TORO, filed a two-count Complaint against Acme, sounding in

Violation of the Families First Coronavirus Response Act (“FFCRA”) and the Emergency Paid

Sick Leave Act (“EPSLA”) and Retaliation under the FFCRA.1

        Plaintiff was an employee of Acme. In his Complaint, Plaintiff alleges that Plaintiff has a

health condition that put him at a greater risk if he contracts the Coronavirus.2 Plaintiff further

contends that during the time period at issue, Plaintiff was caring for his child at home.3 Plaintiff

alleges that on or about April 2, 2020, “Plaintiff attended a virtual appointment with a doctor and

was told he should take three more days off due to the danger of the Coronavirus.”4 Plaintiff

alleges that he “told Acme but they refused to give him anymore time.”5

        The Plaintiff contends that he then visited his primary care doctor who advised Plaintiff to

work from home.6 Plaintiff alleges that he gave Acme a “doctor’s note” which stated that Plaintiff

was advised to work from home.7

        The Plaintiff did not allege that the Plaintiff was suffering from symptoms of COVID-19.

The Plaintiff did not allege that he informed Acme that he was caring for a child at home, or the

reason why he was caring for a child at home. The Plaintiff did not allege that he informed Acme

that Plaintiff had a condition that made him higher risk for the Coronavirus. The Plaintiff did not

allege that Plaintiff was the subject of a governmentally ordered quarantine. The Plaintiff did not

allege that Plaintiff was ordered to self-quarantine for any particular reason. The Plaintiff did not

allege that the Plaintiff provided Acme documentation containing the following information: (1)


1
  See Doc. 1.
2
  Doc.1, ¶ 13.
3
  Doc. 1, ¶ 14.
4
  Doc. 1, ¶18.
5
  Doc. 1, ¶19.
6
  Doc. 1, ¶¶21-22.
7
  Doc. 1, ¶ 22.

                                                 2
Case 6:20-cv-01867-ACC-LRH Document 11 Filed 11/05/20 Page 3 of 8 PageID 35




Employee’s name; (2) Date(s) for which leave is requested; (3) Qualifying reason for the leave;

and (4) an oral or written statement that the Employee is unable to work because of the qualifying

reason for leave. Absent such requisite allegations, the Plaintiff’s Complaint fails to state a cause

of action.

                                           III. Legal Authority

          Rule 12(b)(6) of the Federal Rules of Civil Procedure provides that a party may move for

dismissal of an action “for failure to state a claim upon which relief can be granted.” Fed. R. Civ.

P. 12(b)(6). A pleading that states a claim for relief must contain “a short plain statement of the

claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).

          The U.S. Supreme Court addressed the requirements of Rule 8(a)(2), and enforcement of

dismissal pursuant to Rule 12(b)(6) in Bell Atl. Corp. v. Twombly, 550 U.S. 554 (2007):

          While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need
          detailed factual allegations, a plaintiff’s obligation to provide the “grounds” of his
          “entitle[ment] to relief” requires more than labels and conclusions, and a formulaic
          recitation of a cause of action’s elements will not do. Factual allegations must be
          enough to raise a right to relief above the speculative level, on the assumption that
          all the allegations in the complaint are true (even if doubtful in fact).

Id. at 555. Further, the Twombly Court affirmed the decision to dismiss a Complaint where a

Plaintiff failed to allege facts “plausibly”:

          Rule 8(a)(2) still requires a “showing” rather than a blanket assertion, of entitlement
          to relief. Without some factual allegations in the complaint, it is hard to see how a
          claimant could satisfy the requirement of providing not only fair notice of the nature
          of the claim, but also grounds on which the claim rests.

Id. at 570. In order to survive a motion to dismiss under Rule 12(b)(6), a plaintiff must plead

“enough facts to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662

(2009).




                                                    3
Case 6:20-cv-01867-ACC-LRH Document 11 Filed 11/05/20 Page 4 of 8 PageID 36




         Under the FFCRA, an “Employer shall provide to each of its Employees Paid Sick Leave

to the extent that Employee is unable to work due to any of the following reasons: (i) The

Employee is subject to a Federal, State or local quarantine or isolation order related to COVID-

19; (ii) The Employee has been advised by a health care provider to self-quarantine due to concerns

related to COVID-19; (iii) The Employee is experiencing symptoms of COVID-19 and seeking

medical diagnosis from a health care provider; (iv) The Employee is caring for an individual who

is subject to an order as described in this paragraph (a)(1)(i) or directed as described in this

paragraph (a)(1)(ii); (v) The Employee is caring for his or her Son or Daughter whose School or

Place of Care has been closed for a period of time, whether by order of a State or local official or

authority or at the decision of the individual School or Place of Care, or the Child Care Provider

of such Son or Daughter is unavailable for reasons related to COVID-19; or (vi) The Employee

has a substantially similar condition as specified by the Secretary of Health and Human Services,

in consultation with the Secretary of the Treasury and the Secretary of Labor.” 29 CFR §

826.20(a)(1)(i)-(vi)(2020).

         The Plaintiff did not allege that the Plaintiff was the subject of a quarantine or isolation

order.8 The Plaintiff did not allege that the Plaintiff was experiencing symptoms of COVID-19

and was seeking a diagnosis from a health care provider.9 The Plaintiff did not allege that he was

caring for an individual who was subject to a quarantine, nor did the Plaintiff allege that the

Plaintiff was caring for an individual who was advised by a health care provider to self-

quarantine.10 Although Plaintiff alleged that Plaintiff was “caring for his child at home”11, Plaintiff

did not allege that the child’s School or Place of Care was closed, or that a Child Care Provider


8
  See Doc. 1.
9
  See Doc. 1.
10
   See Doc. 1.
11
   Doc. 1, ¶14.

                                                  4
Case 6:20-cv-01867-ACC-LRH Document 11 Filed 11/05/20 Page 5 of 8 PageID 37




was unavailable.12 Additionally, the Plaintiff did not allege that “no suitable person [was]

available to care for [Plaintiff’s child]” as required by 29 CFR § 826.20(a)(8). The Plaintiff did

not allege that the Plaintiff had a substantially similar condition as specified by the Secretary of

the Treasury and the Secretary of Labor.

         Further, “[a]n Employee may take Paid Sick Leave for the reason described in paragraph

(a)(1)(ii) of this section only if: (i) A health care provider advises the Employee to self-quarantine

based on a belief that – (A) The Employee has COVID-19; (B) The Employee may have COVID-

19; or (C) The Employee is particularly vulnerable to COVID-19; and (ii) Following the advice of

a health care provider to self-quarantine prevents the Employee from being able to work, either at

the Employee’s normal workplace or by Telework.” 29 CFR § 826.20(a)(3). The Plaintiff did not

allege that a health care advisor instructed Plaintiff to self-quarantine.13 The Plaintiff did not allege

that any health care provider had a belief that the Plaintiff had COVID-19, had a belief that the

Plaintiff may have had COVID-19 or had a belief that the Plaintiff was particularly vulnerable to

COVID-19.14

         The Plaintiff also failed to allege that the Plaintiff provided documentation requisite for the

viability of the Plaintiff’s causes of action. “An Employee is required to provide the Employer

documentation containing the following information prior to taking Paid Sick Leave under the

EPSLA or Expanded Family and Medical Leave under the EFMLEA: (1) Employee’s name; (2)

Date(s) for which leave is requested; (3) Qualifying reason for the leave; and (4) Oral or written

statement that the Employee is unable to work because of the qualified reason for leave.” 29 CFR

§ 826.100 (2020). The Plaintiff did not allege that the Plaintiff provided Acme with the required


12
   See Doc. 1.
13
   However, Plaintiff did allege that a health care provider instructed Plaintiff “to take three more days off.” (Doc. 1,
¶18). Plaintiff also alleged a different health care provider instructed Plaintiff to “work from home.” (Doc. 1, ¶ 22).
14
   See Doc. 1.

                                                           5
Case 6:20-cv-01867-ACC-LRH Document 11 Filed 11/05/20 Page 6 of 8 PageID 38




information essential to the Plaintiff’s alleged causes of action.15 That the Plaintiff alleged that

Dr. Douglas Witter advised the Plaintiff “to work from home”, is insufficient: “To take paid sick

leave for a qualifying COVID-19 related reason under § 826.20(a)(1)(ii) an employee must

additionally provide the Employer with the name of the health care provider who advised the

Employee to self-quarantine due to concerns related to COVID-19.” 29 CFR § 826.100(c) (2020).

The Plaintiff did not allege that Dr. Douglas Witter advised the Plaintiff to self-quarantine due to

concerns related to COVID-19, nor did the Plaintiff allege that Plaintiff provided such information

to Acme.

           Additionally, to “take Paid Sick Leave for a qualifying COVID-19 related reason under §

826.20(a)(1)(v) or Expanded Family and Medical Leave, an Employee must additionally provide:

(1) The name of the Son or Daughter being cared for; (2) The name of the School, Place of Care,

or Child Care Provider that has closed or become unavailable; and (3) A representation that no

other suitable person will be caring for the Son or Daughter during the period for which the

Employee takes Paid Sick Leave or Expanded Family and Medical Leave.” 29 CFR § 826.100(e)

(2020). The Plaintiff did not allege that this information was provided to Acme.

           For these reasons, Plaintiff’s Complaint should be dismissed in its entirety pursuant to Fed.

R. Civ. P. 12(b)(6). Alternatively, Rule 12(e) provides that a party “may move for a more definite

statement of pleading to which a responsive pleading is allowed but which is so vague or

ambiguous that the party cannot reasonably prepare a response.” Fed. R. Civ. P. 12(e). As

discussed, supra, Plaintiff’s vague and factually bankrupt pleading fails to provide alleged facts

that establish how the Defendant breached any of the referenced Acts. Such opaqueness renders

it impossible for Acme to reasonably prepare a response. For these reasons, pursuant to Fed. R.



15
     See Doc. 1.

                                                    6
Case 6:20-cv-01867-ACC-LRH Document 11 Filed 11/05/20 Page 7 of 8 PageID 39




Civ. P. 12(e), if the Court elects not to dismiss Plaintiff’s Complaint, Acme respectfully requests

that the Court require a more definite statement from the Plaintiff, including the Qualifying Reason

for Paid Sick Leave and the Documentation of need for leave.

WHEREFORE, Defendant, ACME BARRICADES, L.C., respectfully requests the Court to

dismiss Plaintiff’s Complaint (Doc. 1), or, in the alternative, moves the Court to order Plaintiff to

provide a more definite statement, together with any other relief deemed appropriate by the Court.

Respectfully submitted,



                                          By: __ /s/ Brian J. Aull_______________
                                              BRIAN J. AULL
                                              Florida Bar No.: 616834
                                              4686 Sunbeam Road
                                              Jacksonville, Florida 32257
                                              Telephone: (904) 672-4000
                                              Facsimile: (904) 672-4050
                                              Primary Email: brian.aull@csklegal.com
                                              Secondary Email: april.jarvis@csklegal.com




                                                 7
Case 6:20-cv-01867-ACC-LRH Document 11 Filed 11/05/20 Page 8 of 8 PageID 40




                                  CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was served by electronic notification

generated by CM/ECF system on November 5, 2020, on all counsel or parties of record.



                                            By: __ /s/ Brian J. Aull_______________
                                                BRIAN J. AULL
                                                Florida Bar No.: 616834
                                                4686 Sunbeam Road
                                                Jacksonville, Florida 32257
                                                Telephone: (904) 672-4000
                                                Facsimile: (904) 672-4050
                                                Primary Email: brian.aull@csklegal.com
                                                Secondary Email: april.jarvis@csklegal.com




                                                    8
